14 N.Y.3d 925 (2010)
931 N.E.2d 539
905 N.Y.S.2d 555
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
WILLIAM HASSELL, Appellant.
No. 170 SSM 25.
Court of Appeals of New York.
Decided June 17, 2010.
*926 Center for Appellate Litigation, New York City (Mark W. Zeno and Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York City (Matthew C. Williams of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be reversed, the resentence vacated and the original sentence reinstated.
In November 2002, defendant pleaded guilty to second-degree assault and was promised a sentence of 3½ years imprisonment. Although postrelease supervision (PRS) was discussed during the plea proceeding, Supreme Court did not inform defendant of the specific term of PRS it intended to impose. Moreover, Supreme Court did not pronounce PRS at sentencing. In December 2008more than nine months after defendant was released from prisondefendant returned to court and Supreme Court, in error, resentenced him, adding a five-year period of PRS. The Double Jeopardy Clause of the Federal Constitution precludes a court from adding PRS to a defendant's sentence once the defendant has been released from imprisonment (see People v Williams, 14 NY3d 198, 217 [2010]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.